DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims recite elements that amount to significantly more than the judicial exception.
The examiner respectfully submits that the amended limitations directed to a “conceptual model” amount to the use of a template or baseline model which is modified for a specific use. The use of templates to reduce setup times is exceedingly well-known and further amounts to nothing more than a data source used to perform the process in combination with other data sources. The use of a template is not necessarily rooted in computing technology. The examiner notes that there is no automated maintenance performed at any point in the process, rather, a business plan for performing maintenance is defined, and when said maintenance is performed, the data is updated to reflect such. The elements of the claims, taken individually and as whole, are directed to using a computer to perform a business solution to the business problem of planning equipment maintenance. It is not an improvement to computing technology or any other technical field.
Regarding the rejections under 35 USC 102, updated rejections are provided below in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1 and 15 recite a method and system including:
(a) storing in memory a conceptual model of the physical network infrastructure the conceptual model including: 
at least one type of equipment; and, 
at least one type of link between one or more type(s) of equipment; and, 
at least one type of interaction between one or more type(s) of equipment; and, 
at least one type of dynamics related to a type of action; 
(b) generating, by a processor, a computer simulation program according to the conceptual model; 
(c) receiving by the processor connected to the memory and storing in the memory a set of data related to the physical network; 
(d) creating by the processor an instantiated model of the conceptual model according to the set of data; 
(e) executing by the processor the computer simulation program to determine a set of maintenance actions to be undertaken in the set of equipment, for a period between an initial year and a final year, by: 
for each year n comprised between the initial year and the final year: 
determining by the processor a planning of maintenance actions for said year n using the instantiated model and storing the planning in the memory; 
for each week s of said year n: 
performing by the processor a simulation of aging of equipment of the set of equipment, by means of the instantiated model and of the planning for said year n, for the week s of said year n, so as to obtain a list Ls,n of equipment likely to fail during the week s; 
updating by the processor the planning stored in the memory for said year n according to the list Ls,n of equipment likely to fail during the week s and at least one constraint; and
performing by the processor a simulation of the aging of equipment of the set of equipment, for the week s of said year n, by means of the instantiated model and of the updated planning for said year n, and checking by the processor if a condition is satisfied; and
determining by the processor at least one risk-related measurement related to risks of equipment failure for said year n, using the updated planning for said year n and the results obtained for each week s of said year n during simulations of the aging of the equipment of the set of equipment; 
(f) receiving and storying in the memory, by the processor, updated data describing an actual condition of the equipment of the set of equipment, to take into account an execution of the set of maintenance actions in the physical network infrastructure to prevent the equipment of the set of equipment from being degraded by refurbishing the equipment of the set of equipment, the refurbishing of the equipment of the set of equipment changing data describing an actual condition of the equipment of the set of equipment; and 
(g) repeating the steps (b) to (f) using the updated data changed by refurbishing the equipment of the set of equipment. 
The highlighted limitations are interpreted as mathematical calculations using known data. Alternatively, the limitations recite a fundamental economic principle of mitigating risk of equipment failure using known data. The process may readily be performed using a generic computing device. The only automated process is related to generating a computer simulation based on a template and details of a desired set of equipment, which may readily be performed in the human mind as a mental process of observation and evaluation, followed by an automation of the human activity of initiating a simulation after defining the model. The conceptual model, i.e. template, is not automatically defined by the computing system, and amounts to nothing more than data received to perform the process in combination with other known data.  
This judicial exception is not integrated into a practical application because the additional elements claimed are generic computing structures of “processor” and “memory”. The recited processes, taken individually and as a whole, encompass the abstract idea or merely define non-functional descriptive material such as “type of equipment”, “type of link between one or more types of equipment”, etc. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements claimed are generic computing structures of “processor” and “memory”.
Dependent claims 2 – 14, and 16 – 20 merely further details of the abstract idea of mitigating risk. No further additional elements are claimed.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 2012/0290104) in view of Phipps (US 2015/0278219).

Regarding claims 1 and 15, Holt teaches (FIG. 1):
A method for managing a set of equipment, the set of equipment being comprised in at least one physical network infrastructure (plant operations are a network infrastructure), cthe method comprising steps of: 
(a) storing in a memory a model of the physical network infrastructure including ([0028] – [0032]): 
at least one type of equipment (18); and, 
at least one type of link between one or more type(s) of equipment (FIG. 1); and, 
at least one type of interaction between one or more type(s) of equipment (FIG. 2); and, 
at least one type of dynamics related to a type of action (dynamic inputs); 
(b) generating, by a processor, a computer simulation program according to the model, ([0077] – [0079]); 
(c) receiving by the processor connected to the memory and storing in the memory a set of data related to the physical network (dynamic data 30, [0031]); 
(d) creating by the processor an instantiated model of the conceptual model according to the set of data ([0077] – [0079]); 
(e) executing by the processor the computer simulation program to determine a set of maintenance actions to be undertaken in the set of equipment, for a period between an initial year and a final year, by: 
for each year n comprised between the initial year and the final year: 
determining by the processor a planning of maintenance actions for said year n using the instantiated model and storing the planning in the memory; 
for each week s of said year n: 
performing the the processor a simulation of aging of equipment of the set of equipment, by means of the instantiated model and of the planning for said year n, for the week s of said year n, so as to obtain a list Ls,n of equipment likely to fail during the week s ([0080] – [0081]); 
updating by the processor the planning stored in the memory for said year n according to the list Ls,n of equipment likely to fail during the week s and at least one constraint ([0037], [0048] iteratively performing operations); and
performing by the processor a simulation of the aging of equipment of the set of equipment, for the week s of said year n, by mean of the instantiated model and of the updated planning for said year n, and checking by the processor if a condition is satisfied (life prediction models [0046] , [0048] iteratively performing operations); 
determining by the processor at least one risk-related measurement related to risks of equipment failure for said year n, using the updated planning for said year n and the results obtained for each week s of said year n during simulations of the aging of the equipment of the set of equipment ([0048] iteratively performing operations); 
(f) receiving and storing in the memory, by the processor, updated data describing an actual condition of the equipment of the set of equipment, to take into account an execution of the set of maintenance actions in the physical network infrastructure to prevent the equipment of the set of equipment from being degraded by refurbishing the equipment of the set of equipment, the refurbishing of the equipment of the set of equipment changing data describing an actual condition of the equipment of the set of equipment ([0065] – automated mitigation actions, [0048] iteratively performing operations, [0089] teaches refurbishment); and 
(g) repeating the steps (b) to (f) using the updated data changed by refurbishing the equipment of the set of equipment ([0065] – automated mitigation actions, [0048] iteratively performing operations, [0089] teaches refurbishment).
Holt throughout teaches evaluating equipment failure risks using whatever timeline (day, week, month) is most appropriate for the particular system under investigation. The specific planning horizons and maintenance scheduling timelines of day, week, year, etc., are an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the particular network infrastructure under investigation. 
Holt teaches setting up reliability models based on both static and dynamic inputs (FIG. 1) with baseline reliabilities and updating baselines based on additional information ([0064]), but fails to expressly disclose defining a “conceptual model” and performing the simulations on an “instantiated model” based on the “conceptual model”. The recited “conceptual model” is taken to be analogous to a “template” for a physical network, and the “instantiated model” is the version of the template with system specific information loaded.
However, Phipps teaches a method for facilities management including risk analysis modules for determining potential failure risks ([0377] – [0378]) wherein template models are utilized to begin the process of defining the network infrastructure augmented by network specific information ([0012] – [0030], FIG. 2A). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the template process of Phipps for defining the models of Holt to serve as a guide for inputting network specific data since said process provides a clear and predictable advantage of reducing data input requirements.
Regarding claim 2, Holt teaches:
The method according to claim 1 wherein the set of equipment comprises at least one equipment comprised in a second infrastructure (FIG. 8).
Regarding claim 3, Holt teaches:
The method according to claim 1, wherein the computer simulation program is adapted during its execution, to provide: 
at least one information related to a risk analysis based on taking into account performance key values, each of these performance key values being measured using one or more indicator(s) related to the physical network infrastructure (dynamic data 30, [0031]); and/or,
at least one indicator complementary to the risk analysis, wherein
the set of actions to be undertaken is a function of said at least one information related to the risk analysis and/or of said at least one complementary indicator (FIG. 3, 110).

Regarding claim 4, Holt teaches:
The method according to claim 3, wherein said at least one information related to a risk analysis is obtained by implementing a risk analysis method using a consequence/probability-type matrix applied to the physical network infrastructure field ([0102]).
Regarding claim 5, Holt teaches:
The method according to claim 1, further including determining at least one global indicator depending on said at least one risk-related measurement for each year in the period between the initial year and the final year ([0102]).
Regarding claim 6, Holt teaches:
The method according to claim 1, wherein the conceptual model of the physical network infrastructure may include at least one type of suitable physical equipment including at least a property related to a level of degradation over time ([0043]).
Regarding claim 7, Holt teaches:
The method according to claim 6, wherein the conceptual model of the physical network infrastructure includes at least one type of renewal and maintenance policy related to said at least one type of physical equipment and to at least one type of associated operation (FIG. 10).
Regarding claim 8, Holt teaches:
The method according to claim 6, wherein the conceptual model of the physical network infrastructure includes at least one type of physical replacement equipment availability constraints (FIG. 10).
Regarding claim 9, Holt teaches:
The method according to claim 1, wherein the conceptual model of the physical network infrastructure includes at least one type of constraints of the physical network infrastructure, inherent to the maintenance of a determined level of customer power quality (FIG. 10).
Regarding claim 10, Holt teaches:
The method according to claim 1, wherein the conceptual model of the physical network infrastructure includes at least one type of human resource constraints ([0043]).
Regarding claim 11, Holt teaches:
The method according to claim 1, wherein the conceptual model of the physical network infrastructure includes at least one type of budgetary constraints ([0049]).
Regarding claim 12, Holt teaches:
The method according to claim 1, wherein the set of actions to be undertaken, for the period between the initial year and the final year, can be stored in a database ([0064]).
Regarding claim 13, Holt teaches:
A computer program including instructions forimplementing the method according to claim 1, when said program is executed by a processor (16).
Regarding claim 14, Holt teaches:
A non-transitory computer-readable recording medium storing a computer program comprising instructions, which when executed by one or more processors, cause the one or more processors to perform the methods according to claim 1 ([0026]).

Regarding claim 16, Holt teaches:
The method according to claim 2, wherein the computer simulation program is adapted during its execution, to provide:
at least one information related to a risk analysis based on taking into account performance key values, each of these performance key values being measured using one or more indicator(s) related to the physical network infrastructure (dynamic data 30, [0031]); and/or, 
at least one indicator complementary to the risk analysis, wherein
the set of actions to be undertaken is a function of said at least one information related to the risk analysis and/or of said at least one complementary indicator (FIG. 3, 110).

Regarding claim 17, Holt teaches:
The method according to claim 16, wherein said at least one information related to a risk analysis is obtained by implementing a risk analysis method using a consequence/probability-type matrix applied to the physical network infrastructure field ([0102]).
Regarding claim 18, Holt teaches:
The method according to claim 17, further including determining at least one global indicator depending on said at least one risk-related measurement for each year in the period between the initial year and the final year ([0102]).
Regarding claim 19, Holt teaches:
The method according to claim 2, further including determining at least one global indicator depending on said at least one risk-related measurement for each year in the period between the initial year and the final year ([0102]).
Regarding claim 20, Holt teaches:
The method according to claim 18, wherein the conceptual model of the physical network infrastructure may include at least one type of suitable physical equipment including at least a property related to a level of degradation over time ([0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624